Exhibit 10.22

FIRST AMENDMENT TO STEIN MART, INC.

2001 OMNIBUS PLAN

This First Amendment is made effective this 12th day of December 2006, to the
Stein Mart, Inc. 2001 Omnibus Plan (the “Plan”).

Background Facts:

The following facts constitute the background for this Amendment:

 

A. Stein Mart, Inc., a Florida Corporation (the “Company”) adopted the Plan in
2001 to provide incentives for key employees and to more closely to align the
interest of the Company’s key employees with those of the Company’s
shareholders;

 

B. The Plan includes, among other things, certain provisions (the “Adjustment
Provisions”) permitting adjusting outstanding awards under the Plan for certain
equity restructurings (such as stock dividends, stock splits and the like);

 

C. No equity restructuring which are subject to the Adjustment Provisions are
now contemplated; and

 

D. The Plan provides in Section 12.1 thereof for amendment of the Plan by the
Company’s board of directors, and the board of directors has this date approved
this amendment to the Plan to make the Adjustment Provisions mandatory and not
discretionary in the committee which administers the Plan.

NOW THEREFORE, the Company does hereby adopt this Amendment to the Plan
effective this date, and accordingly:

 

1. Adjustments. Section 4.3 of the Plan is hereby amended to read in its
entirety as follows:

 

  4.3 Adjustments.

(a) General. In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it shall deem equitable, adjust any
or all of (i) the number and type of Shares subject to the Plan and which
thereafter may be issued under the Plan, (ii) the individual Key Employee
Participant maximums for Awards granted during any calendar year, (iii) the
number and type of Shares subject to outstanding Awards, and (iv) the grant,
purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provisions for the mandatory surrender of an Award and a cash
payment to the holder of an outstanding Award upon such surrender. With respect
to Awards of Incentive Stock Options no such adjustment shall be authorized to
the extent that such authority would cause the Plan to violate Section 422(b)(1)
of the Code or any successor provision thereto; and provided further, that the
number of Shares subject to any Award payable or denominated in Shares shall
always be a whole number. Nonqualified Stock Option Awards subject to grant or
previously granted to Non-Employee Directors under the Plan at the time of any
event described in the preceding sentence shall be subject to only such
adjustment as shall be necessary to maintain the proportionate interest of the
optionee and preserve, without exceeding, the value of such Option Awards.

(b) Adjustment to Awards Upon Certain Acquisitions. In the event the Company or
any Affiliate shall assume outstanding employee awards or the right or
obligation to make future awards in connection with the acquisition of another
business or another corporation or business entity, the Committee shall make
such adjustments, not inconsistent with the terms of the Plan, in the terms of
Awards granted to Key Employee Participants or Advisor Participants (and the
Board shall make such adjustments with respect to Non-Employee Directors) as it
shall deem appropriate in order to achieve reasonable comparability or other
equitable relationship between the assumed awards and the Awards granted under
the Plan to Participants as so adjusted.

 

2. Ratification. Except as expressly provided herein, the Plan is hereby
ratified and confirmed in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the date first
above written.

 

Stein Mart, Inc. By:   /s/ Michael D. Fisher  

Michael D. Fisher

President and Chief Executive Officer